IN THE SUPREME COURT OF THE STATE OF NEVADA


                 ADOPTION CHOICES OF NEVADA,                           No. 69736
                 Petitioner,
                 vs.
                 THE HONORABLE EGAN K. WALKER,                            FILED
                 DISTRICT JUDGE; AND THE SECOND
                                                                           MAR 1 8 2016
                 JUDICIAL DISTRICT COURT OF THE
                 STATE OF NEVADA, IN AND FOR THE
                 COUNTY OF WASHOE,
                 Resoondents.

                       ORDER DENYING PETITION FOR WRIT OF MANDAMUS
                            This is an original petition for a writ of mandamus challenging
                 a district court order that denied a petition regarding termination of
                 parental rights. Having considered the petition and appendix, we
                 conclude petitioner has not demonstrated that our intervention by
                 extraordinary writ relief is warranted.   See Pan v. Eighth Judicial Dist.
                 Court, 120 Nev. 222, 228, 88 P.3d 840, 844 (2004). Writ relief is typically
                 not available when the petitioner has a plain, speedy, and adequate
                 remedy at law. See NRS 34.170; Int? Game Tech., Inc. v. Second Judicial
                 Dist. Court, 124 Nev. 193, 197, 179 P.3d 556, 558 (2008). An appeal is
                 generally considered an adequate legal remedy precluding writ relief.    See
                 Pan, 120 Nev. at 224, 88 P.3d at 841. Here, an order denying a petition to
                 terminate parental rights or for a declaration as to parental rights is
                 appealable as a final judgment.   See NRAP 3A(b)(1) (allowing an appeal
                 from a final judgment); see also NRS 30.030 (providing that a declaration
                 has the force and effect of a final judgment); NRS 30.090 (stating that
                 orders and judgments issued under the Uniform Declaratory Judgments
                 Act are reviewed in the same manner as other orders and judgments).


SUPREME COURT
        OF
     NEVADA


(0) 1947A    e
                 Accordingly, as petitioner has an adequate and speedy legal remedy
                 available in the form of an appeal, we
                             ORDER the petition DENIED.




                                                              Hardest
                                                                       A   A.A   StAim    J.



                                                                                         , J.
                                                              Saitta


                                                                           ga).14         J.
                                                              Pickering




                 cc: Hon. Egan K. Walker, District Judge, Family Court Division
                      Eric A. Stovall
                      Attorney General/Carson City
                      Washoe District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                          2
(0) 1947A    e